Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to amendments filed on 6/8/21.
Claims 4-5, 9, 14-15 has been previously cancelled.
Claims 1, 11, and 18 have been amended.
Claims 22-27 have been added.
Therefore, Claims 1-3, 6-8, 10-13, and 16-27 are now pending and have been addressed below.



	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/8/21 has been entered.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-8, 10-13, 16-27 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Identifying Statutory Categories
In the instant case. Claims 1-3, 6-8, 10, 19, 22-23 are directed to a method, Claims 11-17, 20, 24-25 are directed to a non-transitory computer readable medium and Claim 18, 21, 26-27 is directed to a system. Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. 
Under step 2A, prong 1, Independent Claims 1, 11 and 18, while reciting separate statutory categories, include the steps of receiving information indicative of current or previous user job title, accessing a job title record to identify one or more user qualification, populating the user record, receiving a request for transfer of information; retrieving information stored in an existing user record; retrieve information indicative of a record format of user records; identifying one or more of the first qualification attributes; formatting the retrieved information according to the record format; provide the formatted information; identifying a field indicated by the record format; prompting the user to provide additional information
 These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a first computing system, a user database, a first opportunity database, a second computing system, an employee database, a second opportunity database, transfer engine, memory,” nothing in the claim element precludes the step from practically being performed by managing relationships or interactions between consumers and vendors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under step 2A, prong 2, This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – a first computing system, a user database, a first opportunity database, a second computing system, an employee database, a second opportunity database, transfer engine, memory to perform the receiving and sending/transfer steps. The first computing system, a user database, a first opportunity database, a second computing system, an employee database, a second opportunity database, transfer engine and memory in steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and sending/transfer information Specification [0018], [0034-[0035]) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims add additional limitations, but these only server to further limit the abstract idea and hence are nonetheless directed towards fundamentally the same abstract idea. Claims 2-10, 12-17, 19-27 recite generic interactions with an internet portal, e.g., storing the retrieved information (Claim 2); formatting the information stored in table (claim 3); identifying a second attribute (claim 6); accessing a table storing information (Claim 7). As noted above, steps of receiving, storing, and processing data, or receiving or transmitting data over a network, e.g., using the Internet, are steps held by courts to be functions that are well-understood, routine, or conventional when claimed generically as they are in these claims. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a first computing system, a user database, a first opportunity database, a second computing system, an employee database, a second opportunity database, transfer engine, memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); Obtaining and comparing intangible data (CyberSource). In CyberSource, information was organized and rules where applied to the information to make decisions. In Intellectual Ventures v. Symantec, information (i.e., emails) were received and rules where used to determine delivery.  Thus, the courts have held that concepts relating to the collection of data (such as information stored in an existing user record) and the use of the collected data in combination with rules (such as retrieving information indicative of a record 
Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. 
Under Step 2B, with respect to the processors and computer-readable media storing executable modules, these limitations are described in Applicant’s own specification as generic and conventional elements. See [0018] discussing a computing system includes a processor and a memory; Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d 
Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. 
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii.    Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");



iv.    Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v.    Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi.    A web browser' s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

12. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappats rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court' s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer 

Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. v. CLS Bank Inti, 573 U.S. _, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) as well as MPEP 2106 for further analysis and explanation.
Thus, none of the dependent claims recite an improvement to a technology or technical field or a computer itself; rather, the dependent claims are merely further reciting data receipt or display steps that are well-understood, routine and conventional activities when recited generically as here or further embellishments on the abstract. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the Alice Corporation Pty. Ltd. v. CLS Bank International, et al.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-13, 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 2014/0278633 A1) in view of Kishore et al. (US 8,930,398 B1), further in view of Kapoor et al. (US 9,454,576 B1), Nelson (US 2014/0114874)

Regarding Claims 1, 11 and 18,    Daly disclose the method/medium/system comprising:
Daly discloses providing a first computing system for matching users to opportunities offered by each employer of a plurality of employers (Fig 1 # 104 user computing device, Fig 2 # 138, 142, 140 candidate search system and [0015] job search system 140, and/or a job broadcast system 142., [0047] user interface 800 may be presented to a recruiter or employer that wishes to locate candidates for a job opening and/or to establish a networking connection), the first computing system including:
Daly discloses a user database configured to store user records of a plurality of users (Fig 1 # 124 user data store), and a first opportunity database configured to store opportunity records for opportunities offered by each employer of the plurality of employers (Fig 1 # 126 job data store, [0023]),
Daly discloses wherein the first computing system is configured to identify a match between a user record and an opportunity record associated with an opportunity offered by any one of the plurality of employers ([0023] the skill management system 110 may retrieve various skill entries and other information included in the referred individual's profile and may compare them to corresponding entries in one or more active job records.  If there are active jobs matching the referral criteria, information may be displayed listing the matching job(s)., Fig 8#830, 832);
Daly discloses establishing user records for the plurality of users in the user database of the first computing system (Fig 1 # 124 user data store), including, for each user record: receiving information indicative of a current or previous user job title of a user associated with the user record ([0018] 
Daly discloses accessing a job title record for the user job title to automatically identify one or more user qualification attributes corresponding to the user job title (Fig 6 # 602-610 and [0023], [0031] The work experience information includes, for example, an entry 404 indicating that Joe Smith previously worked as an information technology consultant.  Skill entry 404 includes information associated with Joe Smith's position as an information technology consultant, including job title, industry, business areas, skill categories and skills with associated competencies.  [0038] the skill generator module 112 may additionally retrieve synonym information from the skill data store and/or another data source, and may use the retrieved synonym information to identify words in the current portion of text that are synonymous with known skill verbs and/or nouns. ). 
Daly does not specifically teach populating the user record with the identified user qualification attributes; 
Kishore teaches accessing a job title record for the user job title to automatically identify one or more user qualification attributes corresponding to the user job title (Col 6 lines 34-47, 58-62, Col 7 lines 9-30) and populating the user record with the identified user qualification attributes (Fig 6 # 614, 620 modify the user profile element, Col 7 lines 19-32 add content to the resume);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included populating the user record with the identified user qualification attributes, as disclosed by Kishore in the system disclosed by Daly, for the motivation of providing a method of identifying similar content that better matches the job description and then provides these as examples to the user to add to, modify, and/or paraphrase their resume content. (Kishore Col 2 lines 20-26)
Daly discloses job data store (Fig 1 # 126 and [0018]The job data store 126 may include data associated with a number of job openings, which may include information regarding skills required for the position.) and identify a match between a user record and an opportunity record associated with an opportunity (Fig. 9 # 902 and [0050], [0025] job listings submitted by employer, Fig 8 # 830 and [0047] user interface 800 may be presented to a recruiter or employer that wishes to locate candidates for a job opening and/or to establish a networking connection.). providing a second computing system for matching employees of a particular one of the plurality of employers to opportunities offered by the particular employer; the second computing system including: an employee database configured to store user records for users employed by the employer, and a second opportunity database configured to store opportunity records for opportunities offered by the particular employer. wherein the second computing system is configured to identify a match between a user record for a user employed by the employer and an opportunity record associated with an opportunity offered by the particular employer;
Kapoor teaches providing a second computing system for matching employees of a particular one of the plurality of employers to opportunities offered by the particular employer (Col 2 lines 30-36 employee within an enterprise experience status change such as promotion etc., Col 43 lines 29-55 a variety of information is displayed pertaining to job candidates and the jobs for which they may be applying, Col 43 lines 60-65 the interface in FIG. 34B may further be applicable for current employees who are candidates for new positions, Col 44 lines 26-34 a candidate with respect to a particular job offer, promotion, title change, and/or the like, and/or to offer the same to the candidate.); the second computing system including: an employee database configured to store user records for users employed by the employer (Fig 38 # 3805 HE application database storing employee data, Col 46 lines 52-58 employee data in HR application/database), and a second opportunity database configured to store opportunity records for opportunities offered by the particular employer (Col 43 lines 29-55 a variety of information is displayed pertaining to job candidates and the jobs for which they may be applying., Col 45 lines 50-60, Col 49 lines 23-26 job with the enterprise); wherein the second computing system is configured to identify a match between a user record for a user employed by the employer and an opportunity record associated with an opportunity offered by the particular employer (Col 41 lines 4-28 determine whether candidate was hired (match) for particular job within enterprise, Col 43 lines 29-55 a variety of information is displayed pertaining to job candidates and the jobs for which they may be applying Col 49 lines 23-26, 39-60);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included providing a second computing system for matching employees of a particular one of the plurality of employers to opportunities offered by the particular employer; the second computing system including: an employee database configured to store user records for users employed by the employer, and a second opportunity database configured to store opportunity records for opportunities offered by the particular employer. wherein the second computing system is configured to identify a match between a user record for a user employed by the employer and an opportunity record associated with an opportunity offered by the particular employer, as disclosed by Kapoor in the system disclosed by Daly/Kishore, for the motivation of providing a method of managing status changes associated with an employee/candidate associated with a particular position within the enterprise (Col 2 lines 30-37 Kapoor)
Daly/Kishore do not teach responsive to an indication that an employment status of a particular user of the plurality of users has been changed to reflect employment of the particular user by the particular employer, initiating a transfer of information associated with the particular user from the first computing system to the second computing system specific to the particular employer; retrieving by a transfer engine, information stored in an existing user record for the user in the first computing system, the information including a set of first qualification attributes; retrieving by a transfer engine, information indicative of a record format of user records in the second computing system; formatting by a transfer engine, the identified first qualification attributes according to the record format of the user records in the second computing system; providing by a transfer engine, the formatted first qualification attributes to the second computing system for storage in a second user record for the user in the second computing system; identify, by the one or more processors, a field indicated by the record format for the second user record for the user in the employee database of the second computing system. However, Daly teaches first computing system (Fig 1 # 104 user computing device, Fig 2 # 138, 142, 140 candidate search system and [0015] job search system 140, and/or a job broadcast system 142.), the information including a set of first qualification attributes (Fig 2 # 140 provide job records matching candidate skills (qualification attributes) and received criteria, Fig 8 # candidate skill search such as primary skill and  the record format identifying a set of second qualification attributes for the user records in the second computing system ([0038] the skill generator module 112 analyzes the current portion of text (in this case, the first identified portion of text) to identify language indicative of a skill.  In certain embodiments, the skill generator module 112 may apply one or more rule sets based at least in part on grammatical rules, words or phrases known to be associated with skills, word proximity analysis of competency-related terms and skill-related terms, and/or other criteria.  As one example, the skill generator module 112 may retrieve lists of known skill-related verbs and nouns (e.g., objects of the listed verbs) from the skill data store 122 and determine whether any known verb, noun and/or verb-noun combination appears within the current portion of text.); Identifying, by the transfer engine, one or more of the first qualification attributes each of which corresponds to one of the second qualification attributes ([0038] the skill generator module 112 may additionally retrieve synonym information from the skill data store and/or another data source, and may use the retrieved synonym information to identify words in the current portion of text that are synonymous with known skill verbs and/or nouns., [0043] two skills may be considered a match even if they are not identical.  For example, the skill generator module 112 may consult a table of synonyms, grammatical variations, and/or related skills when determining whether a given skill entry in a resume or profile matches a skill provided in the search criteria.) wherein identifying comprises accessing a table storing information indicative of correspondences between first qualification attributes and second qualification attributes ([0018, [0038] the skill generator module 112 may additionally retrieve synonym information from the skill data store and/or another data source, and may use the retrieved synonym information to identify words in the current portion of text that are synonymous with known skill verbs and/or nouns.[0043] two skills may be considered a match even if they are not identical.  For example, the skill generator module 112 may consult a table of synonyms, grammatical variations, and/or related skills when determining whether a given skill entry in a resume or profile matches a skill provided in the search criteria.)
Kapoor teaches responsive to an indication that an employment status of a particular user of the plurality of users has been changed to reflect employment of the particular user by the particular employer (Fig 29 # 2901 monitor employee status update trigger, Col 39 lines 7-15 the EOA may facilitate the dissemination of information related to new hires, employee promotions, demotions, terminations and/or the like employee status changes and/or updates throughout the various data systems and/or departments of an enterprise.), initiating a transfer of information associated with the particular user from the first computing system to the second computing system specific to the particular employer (Col 23 lines 54-65 the universal data library may further be communicatively coupled with a global data exchanger 1545 configured to communicate with one or more internal or external databases and/or data sources to exchange data therewith.  For example, the EOA may be coupled to one or more external data servers 1550 and/or external databases 1555 to receive data files therefrom and/or provide data files thereto., Fig 29 # 2905-2915, 2925-2930, 2940 and Col 38 lines 63-67 EOA mediate interactions with external, third party data sources, Col 39 lines 48-65 Once the trigger has been detected, the EOA may query employee information associated with and/or connected to employee status updates 2915., Col 40 lines 15-20 a rule may specify that any employee status update recognized as a new hire of a candidate should cause selection of a global data exchange map for transferring candidate data to corresponding employee data., Col 40 lines Col 41 lines 4-28 If a hire has occurred, a hiring indicator may be received, such as a Boolean variable value indicating a hire, a variable indicating a recent hire date, and/or the like 3020, and stored 3025.  The EOA may then select one or more global data exchange (initiate transfer of information based on rules/map) maps and/or automated data extractor templates 3030, such as may or may not be based on one or more selected rules as in FIG. 29., Col 41 lines 29-42 For example, departments such as information technology, legal, marketing, benefits, payroll, accounting, human resources, facilities, an employee's specific department of employment, and/or the like may have corresponding maps to port all or some subset of candidate data to their own databases upon the hiring of the candidate, Col 42 lines 14-45, Col 2 lines 46-60 
Kapoor teaches retrieving by a transfer engine, information stored in an existing user record for the user in the first computing system, the information including a set of first qualification attributes ( Col 41 lines 1-6 Candidate information may then be stored in table fields linked to the universal variables to which the candidate information has been associated 3005., Col 41 lines 60-67 candidate resume information, Col 42 lines 1-10 The received candidate information 3115 may then be provided, such as to an HR application server 3120 and/or via a central authentication and/or data server 3125, for eventual storage in an HR application database 3130 and/or in one or more other local and/or remote databases 3135.), the second computing system being specific to the employer (Fig 31 # 3120, Col 42 lines 12-29 HR application system, Fig 35B # 3579 )
Kapoor teaches retrieving by a transfer engine, information indicative of a record format of user records in the second computing system (Col 37 lines 65-67, Col 38 lines 1-10, 24-42 A determination may be made as to whether any of the retrieved data is to be reformatted, modified, functionally combined with one or more other data values, and/or the like prior to inclusion in the report 2820.  If so, the reformatting instructions may be retrieved 2825, such as by querying them from a report generation template record, and those instructions may then be applied to one or more selected universal variables and/or universal variable values 2830.); 
Kapoor teaches formatting by a transfer engine, the identified first qualification attributes according to the record format of the user records in the second computing system (Col 24 lines 14-22 For example, sourced date data may be in a MM/DD/YY format while target date data is stored in a DD/MM/YYYY format.  One or more of the described systems may be configured to reformat data as needed or desired, in accordance with a pre-defined specification., Fig 15B # 1570, 1575 format for name different in system, Col 38 lines 24-42 A determination may be made as to whether any of the retrieved data is to be reformatted, modified, functionally combined with one or more other data values, and/or the like prior to inclusion in the report 2820.  If so, the reformatting instructions may be retrieved 2825, such as by querying them from a report generation template record, and those instructions may then be applied to one or more selected universal variables and/or universal variable values 2830.); and
Kapoor teaches providing by a transfer engine, the formatted first qualification attributes to the second computing system for storage in a second user record for the user in the second computing system (Col 38 lines 24-42, Col 40 lines 2-19 a rule may specify that any employee status update recognized as a new hire of a candidate should cause selection of a global data exchange map for transferring candidate data to corresponding employee data.) identify, by the one or more processors, a field indicated by the record format for the second user record for the user in the employee database of the second computing system (Col 24 lines 14-22 For example, sourced date data may be in a MM/DD/YY format while target date data is stored in a DD/MM/YYYY format.  One or more of the described systems may be configured to reformat data as needed or desired, in accordance with a pre-defined specification., Fig 15B # 1570, 1575 format for name different in system),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included responsive to an indication that an employment status of a particular user of the plurality of users has been changed to reflect employment of the particular user by the particular employer, initiating a transfer of information associated with the particular user from the first computing system to the second computing system specific to the particular employer; retrieving by a transfer engine, information stored in an existing user record for the user in the first computing system, the information including a set of first qualification attributes; retrieving by a transfer engine, information indicative of a record format of user records in the second computing system; formatting by a transfer engine, the identified first qualification attributes according to the record format of the user records in the second computing system; providing by a transfer engine, the formatted first qualification attributes to the second computing system for storage in a second user record for the user in the second computing system; identify, by the one or more processors, a field indicated by the record format for the second user record for the user in the employee database of the second computing system , as disclosed by Kapoor in the system disclosed by Daly/Kishore, for the motivation of providing a method of managing status changes associated with an employee/candidate associated with a particular position within the enterprise (Col 2 lines 30-37 Kapoor) and to automatically update enterprise database 
Daly/Kishore/Kapoor do not teach including identifying a field in the second user record that does not correspond to any fields in the existing user record for the user in the user database of the first computing system, and by the one or more processors, prompt the user to provide additional information for the identified field in the second user record in the employee database of the second computing system.
Nelson teaches identifying a field in the second user record that does not correspond to any fields in the existing user record for the user in the user database of the first computing system ([0034] the comprehensive leave management system may be configured to return a signal to the workers compensation management system that required consent(s) are absent, Fig 3 # 346 generate and prompt for data, [0060] The processor may receive 330 leave-specific data, and store 335 the leave-specific data in a suitable database, such as database 301.  The processor may apply one or more business rules 340 to the received data determine whether the data is complete 345.  If the data is complete, the processor may generate and display 350 an indication that the claim data is complete.  If the data is not complete, the processor may generate and display 355 a prompt for the missing information, and the process flow returns to receiving claim data 330.), and by the one or more processors, prompt the user to provide additional information for the identified field in the second user record in the employee database of the second computing system (Fig 3# 345 generate and display prompt for data, [0060] If the data is not complete, the processor may generate and display 355 a prompt for the missing information, and the process flow returns to receiving claim data 330.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included identifying a field in the second user record that does not correspond to any fields in the existing user record for the user in the user database of the first computing system, and by the one or more processors, prompt the user to provide additional information for the identified field in the second user record in the employee database of the second computing system, as disclosed by Nelson in the system disclosed by Daly/Kishore/Kapoor, for the motivation of providing a method of applying one or more business rules to the received data to determine whether the data is complete and if the data is not complete, the processor may generate and display a prompt for the missing information to user ([0060] Nelson)
Claim 18: a processor and a memory (Fig 14 # 1452)

Regarding Claims 2 and 12,    Daly as modified by Kishore, Kapoor and Nelson teaches the method of claim 1 and medium of claim 11, in which retrieving the information stored in the existing user record comprises 
Daly does not teach storing the retrieved information in a table 
Kapoor teaches storing the retrieved information in a table (Col 41 lines 1-6 Candidate information may then be stored in table fields linked to the universal variables to which the candidate information has been associated 3005., Col 41 lines 60-67 candidate resume information, Col 42 lines 1-10 The received candidate information 3115 may then be provided, such as to an HR application server 3120 and/or via a central authentication and/or data server 3125, for eventual storage in an HR application database 3130 and/or in one or more other local and/or remote databases 3135)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included storing the retrieved information in a table, as disclosed by Kapoor in the system disclosed by Daly/Kishore, for the motivation of providing a method of managing status changes associated with an employee/candidate associated with a particular position within the enterprise (Col 2 lines 30-37 Kapoor) and to automatically update enterprise database systems as needed or desired to effectuate employee onboarding, reflect employee status changes and/or to transfer employee data from one place to another, such as from a human resources application database.(Col 2 lines 50-55 Kapoor)


Daly/Kishore do not teach formatting the information stored in the table
Kapoor teaches formatting the information stored in the table (Col 38 lines 24-42 A determination may be made as to whether any of the retrieved data is to be reformatted, modified, functionally combined with one or more other data values, and/or the like prior to inclusion in the report 2820.  If so, the reformatting instructions may be retrieved 2825, such as by querying them from a report generation template record, and those instructions may then be applied to one or more selected universal variables and/or universal variable values 2830.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included formatting the information stored in the table, as disclosed by Kapoor in the system disclosed by Daly/Kishore, for the motivation of providing a method of managing status changes associated with an employee/candidate associated with a particular position within the enterprise (Col 2 lines 30-37 Kapoor) and to automatically update enterprise database systems as needed or desired to effectuate employee onboarding, reflect employee status changes and/or to transfer employee data from one place to another, such as from a human resources application database.(Col 2 lines 50-55 Kapoor)

Regarding Claims 6 and 16,    Daly as modified by Kishore, Kapoor and Nelson teaches the method of claim 1, in which identified first qualification attributes comprises 
Daly teaches identifying a second attribute of the record format that corresponds to a first attribute of the existing user record ([0038] the skill generator module 112 may additionally retrieve synonym information from the skill data store and/or another data source, and may use the retrieved synonym information to identify words in the current portion of text that are synonymous with known skill verbs and/or nouns., [0043] two skills may be considered a match even if they are not identical.  For example, the skill generator module 112 may consult a table of synonyms, grammatical variations, and/or related skills when determining whether a given skill entry in a resume or profile matches a skill provided in the search criteria.)

Regarding Claims 7 and 17,    Daly as modified by Kishore, Kapoor and Nelson teaches the method of claim 6, in which identifying the second attribute comprises 
Daly teach accessing a table storing information indicative of correspondences between first attributes and second attributes ([0038] the skill generator module 112 may additionally retrieve synonym information from the skill data store and/or another data source, and may use the retrieved synonym information to identify words in the current portion of text that are synonymous with known skill verbs and/or nouns., [0043] two skills may be considered a match even if they are not identical.  For example, the skill generator module 112 may consult a table of synonyms, grammatical variations, and/or related skills when determining whether a given skill entry in a resume or profile matches a skill provided in the search criteria.)

Regarding Claim 8,   Daly as modified by Kishore, Kapoor and Nelson teaches the method of claim 1, 
Daly teaches in which the second computing system is operated by or on behalf of an employer ([0015] User computing devices 104 may be operated by, for example, a recruiter, an employer, a human resources manager).
Kapoor also teaches in which the second computing system is operated by or on behalf of an employer (Fig 7 # 705

Regarding Claim 10,    Daly as modified by Kishore, Kapoor and Nelson teaches the method of claim 1, 
Daly teaches information indicative of past employment of the user (Fig 4 # 404 past employment as IT consultant)

Regarding Claims 19-21, Daly as modified by Kishore, Kapoor and Nelson teaches method of claim 1, medium of claim 11 and system of claim 18 comprising 
Daly teaches matching the second user record with an opportunity offered through the second computing system based on a match between the formatted first qualification attributes and qualification attributes associated with the opportunity ([0038] the skill generator module 112 may  the skill generator module 112 determines a match score for at least a subset of the individuals for whom records were retrieved. the skill generator module 112 may consult a table of synonyms, grammatical variations, and/or related skills when determining whether a given skill entry in a resume or profile matches a skill provided in the search criteria.)

Regarding Claims 22, 24 and 26, (New) Daly as modified by Kishore, Kapoor and Nelson method of claim 1, medium of claim 11, system of claim 18 comprising
Daly/Kishore/Kapoor do not teach receiving the additional information provided by the user responsive to the prompt; and storing the additional information in a temporary storage.
Nelson teaches receiving the additional information provided by the user responsive to the prompt ([0034] The comprehensive leave management system may be configured to, responsive to determining that a required consent is absent, generate a communication to the employee requesting a consent.  the comprehensive leave management system may be configured to prompt a user to check a claim file for required consents prior to transmitting data between other systems, and to require receipt of data indicative of an affirmative response from a user that the required consent is associated with the claim file, Fig 3 # 346 generate and display prompt to user, [0065]; and storing the additional information in a temporary storage ([0006] storing received leave claim data in a memory storage device in communication with the processor., [0034] data relating to a claim stored by a workers compensation management system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving the additional information provided by the user responsive to the prompt; and storing the additional information in a temporary storage, as disclosed by Nelson in the system disclosed by Daly/Kishore/Kapoor, for the motivation of providing a method of applying one or more business rules to the received data to determine 

Regarding Claims 23, 25 and 27, (New) Daly as modified by Kishore, Kapoor and Nelson method of claim 22, medium of claim 24 and system of claim 26, comprising
Daly/Kishore/Kapoor do not teach providing the additional information to the second computing system for storage in the second user record.
Nelson teaches providing the additional information to the second computing system for storage in the second user record ([0034] The comprehensive leave management system may be configured to, responsive to determining that a required consent is absent, generate a communication to the employee requesting a consent.  the comprehensive leave management system may be configured to prompt a user to check a claim file for required consents prior to transmitting data between other systems, and to require receipt of data indicative of an affirmative response from a user that the required consent is associated with the claim file, Fig 3 # 346 generate and display prompt to user, [0065], [0006] storing received leave claim data in a memory storage device in communication with the processor [0088] Workers compensation computer system 1120 may be configured to receive, analyze, process and store data relating to workers compensation policies of employers insured by the insurance company.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included providing the additional information to the second computing system for storage in the second user record, as disclosed by Nelson in the system disclosed by Daly/Kishore/Kapoor, for the motivation of providing a method of applying one or more business rules to the received data to determine whether the data is complete and if the data is not complete, the processor may generate and display a prompt for the missing information to user ([0060] Nelson)


Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. 
Regarding 101 rejections, Applicant states that claims recite limitations to automatically populate user records and transfer user record between computing systems in response to change in employment, similar to McRo decision.
Examiner has considered all arguments and respectfully disagrees. Examiner updated 35 U.S.C 101 rejection based on 2019PEG. In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process.”  Here, unlike McRO, a computer was merely used as a tool to perform an existing process i.e. matching between two pieces of information (employers and job seekers) and presenting the matching result to users.  
2. The claims are directed to a technical solution to a technical problem. Applicant states their claims are similar to DDR Holdings, as the claims solve problems arising from the computer realm and is rooted in computer technology because it is a machine-learning method. Examiner respectfully disagrees. The court in DDR, in noting that the claims were so rooted in computer technology to overcome such a technical problem, distinguished the claims from claims found to be directed to ineligible subject matter by noting that the claims in DDR did not merely recite the performance of some business practice known from the pre-internet world along with the requirement to perform it on the internet. The instant claims, however, unlike those in DDR, merely recite the performance of a business practice known from the pre-internet world (matching employers with job seekers) along with the requirement to perform it on the internet (or via a computer). Thus, as distinguished from the claims in DDR, the instant claims are not directed to a technical solution to a technical problem, and are directed to an abstract idea.

Applicant’s arguments with respect to claims 103 rejections have been considered. Applicant states Kapoor does not teach initiating a transfer of information associated with the particular user from the first computing system to the second computing system specific to the particular employer. However as noted in rejection above, Kapoor  (Col 23 lines 54-65 the universal data library may further be communicatively coupled with a global data exchanger 1545 configured to communicate with one or more internal or external databases and/or data sources to exchange data therewith.  For example, the EOA may be coupled to one or more external data servers 1550 and/or external databases 1555 to receive data files therefrom and/or provide data files thereto., Fig 29 # 2905-2915, 2925-2930, 2940 and Col 38 lines 63-67 EOA mediate interactions with external, third party data sources, Col 39 lines 48-65 Once the trigger has been detected, the EOA may query employee information associated with and/or connected to employee status updates 2915., Col 40 lines 15-20 a rule may specify that any employee status update recognized as a new hire of a candidate should cause selection of a global data exchange map for transferring candidate data to corresponding employee data., Col 40 lines Col 41 lines 4-28 If a hire has occurred, a hiring indicator may be received, such as a Boolean variable value indicating a hire, a variable indicating a recent hire date, and/or the like 3020, and stored 3025.  The EOA may then select one or more global data exchange (initiate transfer of information based on rules/map)  For example, departments such as information technology, legal, marketing, benefits, payroll, accounting, human resources, facilities, an employee's specific department of employment, and/or the like may have corresponding maps to port all or some subset of candidate data to their own databases upon the hiring of the candidate, Col 42 lines 14-45). New limitations have been addressed in 103 rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt (US 2015/0235179) teaches storing the retrieved information in a table ([0037] The documents table 222 requires a user_id field (the value of the id field of the user_accounts database table of FIG. 5, 560) thus identifying each document with the user account it belongs to, and an id field to uniquely identify the document file in the document store, and a filename field and a description field.); Schmidt teaches formatting the information stored in the table ([0037] a file with the name filename.ext submitted by a user with the id value 12009 will be named 12009_filename.ext in the document store and in the documents table)
Ostertag et al. (US 8,200,770) discloses information exchange tool.
Judy (US 8,473,320 B1) discloses statistical comparison of accusations by skill set and other relevant attributes
Aleixo (US 2009/0292546 A1) discloses automatically transferring user data to HR system([0064]




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629